       Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 1 of 53




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 RULTZ E. RAYMOND and RUTH
 RAYMOND,
                        Plaintiffs,
 v.                              Civil No. 1:20-cv-00757-ELR-RDC
                                             (Lead Case)
 TRANS UNION LLC, EQUIFAX        Civil No. 1:20-cv-00758-MLB-LTW
 INFORMATION SERVICES, INC., and         (Consolidated Case)
 EXPERIAN INFORMATION
 SOLUTIONS, INC.,
                        Defendants.

                DEFENDANT TRANS UNION LLC’S
           OBJECTIONS AND RESPONSES TO PLAINTIFF
       RULTZ RAYMOND’S FIRST REQUESTS FOR PRODUCTION

TO: Rultz Raymond, through Plaintiff’s counsel of record, Joseph P. McClelland,
     III, Law Office of Joseph P. McClelland, LLC, 545 N. McDonough Street,
     Suite 210, Decatur, GA 30030, Ian B. Lyngklip, Lyngklip & Associates,
     Consumer Law Center, PLC, 24500 Northwestern Highway, Southfield, MI
     48075, and Sylvia Bolos, Lyngklip & Associates, 418 N. Main Street, Suite
     200, Royal Oak, MI 48067.
       In accordance with Rules 6(d) and 34(b) of the Federal Rules of Civil

Procedure, Defendant Trans Union LLC (hereinafter referred to as “Trans Union”),

hereby submits its Objections and Responses to Plaintiff’s Requests for Production

of Documents to Defendant Trans Union LLC as follows:




                                                                               1
4519317.3
        Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 2 of 53




               I.    OBJECTIONS TO FORMAT INSTRUCTIONS

        A. Trans Union objects to Plaintiff’s instructions regarding the production

of documents or information in their native format and/or with “all metadata and

electronic formatting intact.” Such instruction imposes undue burden and expense

on Trans Union and is contrary to the parties Joint Preliminary Report and

Discovery Plan. The parties agreed to produce documents and information in .pdf

form.

                    II.    OBJECTIONS TO DEFINITIONS

        A.    Trans Union objects to Plaintiff’s definition of “Audit Trail” on the

grounds that such instruction exceeds the scope of Rule 33 and imposes burdens on

Trans Union that are not required by Rule 33. FED. R. CIV. P. 33. Furthermore, such

instruction is unduly burdensome and imposes an unreasonable burden and expense

on Trans Union. FED. R. CIV. P. 26(c)(1).

        B.    Trans Union objects to Plaintiff’s Definition of “Computer” on the

grounds that it is overly broad, unduly burdensome and, as worded, would

encompass many types of devices that would fit the given definition but not be able

to perform the function of “computing.” Trans Union will respond using the

primary definition of “Computer” published online in The American Heritage®




                                                                                2
4519317.3
       Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 3 of 53




Dictionary of the English Language, Fifth Edition copyright ©2020 by Houghton

Mifflin Harcourt Publishing Company.

       C.    Trans Union objects to Plaintiff’s Definition of “Consumer Report” on

the grounds that such definition is inconsistent with the definition found in the

FCRA and case law interpreting it. Plaintiff’s definition is overly broad and

encompasses products sold by Trans Union that are not covered by the FCRA. This

definition encompasses information that is not relevant to the issues in this case and

is not proportional to the needs of this case. FED. R. CIV. P. 26(b)(1).

       D.    Trans Union objects to Plaintiff’s Definitions of “Data,” “Database,”

and “data bank” on the grounds that such definitions are vague, overbroad, and fail

to sufficiently identify the information sought.

       E.    Trans Union objects to Plaintiff’s Definition of “Disputed Account”

on the grounds that it is overly broad, it encompasses information that is not relevant

to the issues in this case, and is not proportional to the needs of this case.

       F.    Trans Union objects to Plaintiff’s definition of “Identify” on the

grounds that it purports to impose obligations beyond those provided for in the

Federal Rules of Civil Procedure. FED. R. CIV. P. 26(a)(1)(A)(i-ii). Furthermore,

such a definition imposes an unreasonable burden and expense on Trans Union.

FED. R. CIV. P. 26(c)(1). Further, this definition encompasses information that is


                                                                                    3
4519317.3
       Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 4 of 53




confidential, proprietary, and trade secret information of Trans Union and its

employees. FED. R. CIV. P. 26(c).

       G.    Trans Union objects to Plaintiff’s Definition of “You,” or “Your” on

the grounds that it includes “the company, entity, institution agency, subsidiary(ies),

parent corporation(s) and/or any of its branches, departments, employees, agents,

contractual affiliates, or otherwise connected by legal relationship, in the broadest

sense. The term also includes any of you sister companies or related entities and

their connected companies, whether or not separately incorporated.” Such

definition is overly broad, unduly burdensome, and beyond the scope of the Federal

Rules of Civil Procedure. Furthermore, following such an instruction would require

Trans Union to respond for persons or entities over whom it has no control, and on

whose behalf, it has no obligation to respond. Trans Union will respond on behalf

of Trans Union LLC.

       H.    Trans Union objects to preparing a detailed privilege log until the

parties have conferred and the court has ruled on any remaining objections to

Plaintiff’s Requests. 1993 Advisory Committee’s Notes on FED. R. CIV. P. 26(b),

¶36. Once the Court has ruled on Trans Union’s objections, Trans Union will

prepare a detailed privilege log in accordance with FED. R. CIV. P. 26, if necessary.




                                                                                    4
4519317.3
        Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 5 of 53




        I.      Trans Union has excluded from the scope of its search for information

and responses any documents and information exempt from discovery as CFPB

supervisory and examination material. Pursuant to 12 C.F.R. § 1070.47(a)(3)(ii)

such information is confidential and the property of the CFPB and may not be

disclosed by Trans Union. Any request for disclosure of such information should

be directed to the CFPB pursuant to the regulations in Subpart D of 12 C.F.R. §

1070.

        J.      The foregoing objections are incorporated fully into each of the

responses to Requests set forth below. Trans Union makes these responses based

on the information reasonably available at this time. Trans Union reserves the right

to amend or supplement its responses to these Requests as additional information is

discovered or becomes available.

         III.   OBJECTIONS AND RESPONSES TO REQUESTS FOR
                            PRODUCTION

REQUEST FOR PRODUCTION NO. 1: Any copies of consumer reports that
contained data concerning Plaintiff which were published by you within the
preceding 10 years.

RESPONSE: Trans Union does not maintain copies of consumer reports furnished

to subscribers. The dates of all consumer reports furnished regarding Plaintiff and

the identities of the recipients of such reports are reflected on the documents




                                                                                  5
4519317.3
       Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 6 of 53




produced to Plaintiff. See Trans Union’s documents produced and labeled TU 1 –

TU 190, TU 203 - TU 222 and any supplements thereto.

       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to this Request on the

grounds that it is not reasonably limited in time or scope. As worded, including

anything that might satisfy Plaintiff’s definition of consumer report, seeks

documents that are not relevant to this case and is not proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). Requiring Trans Union to retrieve, assemble and

produce all responsive information imposes undue burden and expense on Trans

Union. FED. R. CIV. P. 26(c)(1). Further, this Request encompasses documents and

information that are confidential, proprietary, and/or trade secret information of

Trans Union. FED. R. CIV. P. 26(c).



REQUEST FOR PRODUCTION NO. 2: Any consumer disclosures provided by
you to Plaintiff or which contained information concerning Plaintiff within the
preceding 10 years. This request includes disclosures provided to third parties
which contained information about Plaintiff.

RESPONSE: Trans Union refers Plaintiff to Trans Union’s documents produced

and labeled TU 1 – TU 190, TU 203 - TU 222 and any supplements thereto.

                                                                                  6
4519317.3
       Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 7 of 53




       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to this Request on the

grounds that it is not reasonably limited in time and seeks documents that are not

relevant to this case and is not proportional to the needs of the case. FED. R. CIV.

P. 26(b)(1). Requiring Trans Union to retrieve, assemble and produce all responsive

information imposes undue burden and expense on Trans Union. FED. R. CIV. P.

26(c)(1).



REQUEST FOR PRODUCTION NO. 3: A complete copy of all information in
Plaintiff’s file as of the date of this request, as well as any copies of documents or
data created within the preceding 10 years showing the content of that file.

RESPONSE: Trans Union refers Plaintiff to Trans Union’s documents produced

and labeled TU 1 – TU 190, TU 203 - TU 222 and any supplements thereto.

       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to providing a further

response to this Request on the grounds that it is vague and fails to define “file” or



                                                                                   7
4519317.3
       Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 8 of 53




identify the documents sought with sufficient particularity. FED. R. CIV. P.

34(b)(1)(A). Trans Union objects to this Request on the grounds that it is not

limited to information relevant to this case and is not proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). It is not reasonably limited in time or scope.

Trans Union objects to this Request on the grounds that requiring Trans Union to

retrieve, assemble, and produce all responsive documents imposes undue burden

and expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this

Request on the grounds that it seeks confidential, proprietary, and/or trade secret

information of Trans Union. FED. R. CIV. P. 26(c). Trans Union objects to this

Request on the grounds that “any copies of documents or data created” encompasses

information protected by the attorney-client, work product, common interest/joint

defense, and self-critical analysis privileges. FED. R. EVID. 502; FED. R. CIV. P.

26(b).



REQUEST FOR PRODUCTION NO. 4: A complete copy of all information in
the file of any person whose account or identification information appears in the
file of Plaintiff as of the date of this request, as well as any copies of documents or
data created within the preceding 10 years showing the content of that file.

RESPONSE: Trans Union refers Plaintiff to Trans Union’s documents produced

and labeled TU 1 – TU 190, TU 203 - TU 222 and any supplements thereto.




                                                                                    8
4519317.3
       Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 9 of 53




       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to providing a further

response to this Request on the grounds that it is vague and fails to define “file of

any person” or identify the documents sought with sufficient particularity. FED. R.

CIV. P. 34(b)(1)(A). Trans Union objects to this Request on the grounds that it is

not limited to information relevant to this case and is not proportional to the needs

of the case. FED. R. CIV. P. 26(b)(1). It is not reasonably limited in time or scope.

Trans Union objects to this Request on the grounds that requiring Trans Union to

retrieve, assemble, and produce all responsive documents imposes undue burden

and expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this

Request on the grounds that it seeks confidential, proprietary, and/or trade secret

information of Trans Union and other consumers. FED. R. CIV. P. 26(c). No

permissible purpose exists for the disclosure of such information. 15 U.S.C.

§1681b. Trans Union objects to this Request on the grounds that “any copies of

documents or data created” encompasses information protected by the attorney-

client, work product, common interest/joint defense, and self-critical analysis

privileges. FED. R. EVID. 502; FED. R. CIV. P. 26(b).


                                                                                  9
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 10 of 53




REQUEST FOR PRODUCTION NO. 5: A complete copy of any documents
received, sent, created or reviewed by you relating to any disputed account
information in this lawsuit. By way of example this includes but is not limited to,
□ any CDV's, ACDV's AUD's
□ universal data forms,
□ notes,
□ computer data,
□ work notes,
□ screens, logs,
□ E-Oscar documents,
□ internal memoranda, and
□ correspondence or supporting documentation.

RESPONSE: Trans Union refers Plaintiff to Trans Union’s documents produced

and labeled TU 1 – TU 190, TU 203 - TU 222 and any supplements thereto.

       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to providing a further

response to this Request on the grounds that it is vague and fails to define “disputed

account information in this lawsuit” or identify the documents sought with

sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). Plaintiff has not clearly defined

“disputed account information in this lawsuit” and has not adequately answered

discovery in this case. Trans Union objects to this Request on the grounds that it is

not limited to information relevant to this case and is not proportional to the needs

of the case. FED. R. CIV. P. 26(b)(1). It is not reasonably limited in time or scope.

                                                                                     10
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 11 of 53




Trans Union objects to this Request on the grounds that requiring Trans Union to

retrieve, assemble, and produce all responsive documents imposes undue burden

and expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this

Request on the grounds that it seeks confidential, proprietary, and/or trade secret

information of Trans Union. FED. R. CIV. P. 26(c). Trans Union objects to this

request on the grounds that “any documents” encompasses information protected

by the attorney-client, work product, common interest/joint defense, and self-

critical analysis privileges. FED. R. EVID. 502; FED. R. CIV. P. 26(b).



REQUEST FOR PRODUCTION NO. 6: Any historical, archived or electronic
record of any Metro 2 data used by you to prepare consumer reports concerning
Plaintiff, received by you since the date on which any data attributable to Rultz
Raymond began appearing in Plaintiff’s file. These records are commonly referred
to as “source data” or “T2” reports.

RESPONSE: Trans Union objects to this Request on the grounds that it is not

limited to information at issue in this case or information relevant to this case and

is not proportional to the needs of the case. FED. R. CIV. P. 26(b)(1). It is not

reasonably limited in time or scope. Trans Union objects to this Request on the

grounds that requiring Trans Union to retrieve, assemble, and produce all

responsive documents imposes undue burden and expense on Trans Union. FED. R.

CIV. P. 26(c)(1). Trans Union objects to this Request on the grounds that it seeks



                                                                                  11
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 12 of 53




confidential, proprietary, and/or trade secret information of Trans Union. FED. R.

CIV. P. 26(c).



REQUEST FOR PRODUCTION NO. 7: Any subscriber agreement under which
disputed information was provided to you by a furnisher of credit data concerning
Plaintiff. This request is limited to agreements and any modifications that were
operative at the time the information was provided.

RESPONSE: Trans Union objects to this Request (“subscriber agreement”) on the

grounds that it is not limited to information relevant to this case and is not

proportional to the needs of the case. FED. R. CIV. P. 26(b)(1). Subscriber

agreements have no bearing on the claims and defenses in this case. Trans Union

objects to this Request on the grounds that it seeks confidential, proprietary, and/or

trade secret information of Trans Union and/or third parties. FED. R. CIV. P. 26(c).

Further, this request is not reasonably limited in time and scope. Requiring Trans

Union to retrieve, assemble, and produce “any subscriber agreements” imposes

undue burden and expense on Trans Union. FED. R. CIV. P. 26(c)(1).




                                                                                   12
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 13 of 53




REQUEST FOR PRODUCTION NO. 8: Any subscriber agreement under which
any user received disputed information in a consumer report from you concerning
Plaintiff. This request is limited to agreements and any modifications that were
operative at the time the information was provided.

RESPONSE: Trans Union objects to this Request (“subscriber agreement”) on the

grounds that it is not limited to information relevant to this case and is not

proportional to the needs of the case. FED. R. CIV. P. 26(b)(1). Trans Union objects

to this Request on the grounds that it seeks confidential, proprietary, and/or trade

secret information of Trans Union and/or third parties. FED. R. CIV. P. 26(c).



REQUEST FOR PRODUCTION NO. 9: If any of Plaintiff’s disputes in this case
were forwarded by you to any individual or entity outside the jurisdiction of the
United States, provide a copy of any information forwarded by you concerning the
dispute, any contract under which work relating to the dispute was to be performed,
and any instructions given (whether in the form of manuals, presentations, videos,
or any other document) concerning the handling of the dispute, any compensation
schedule relating to the handling of the dispute, and any payment made for the
handling of the dispute.

RESPONSE: Trans Union refers Plaintiff to Trans Union’s documents produced

and labeled TU 1 – TU 190, TU 203 - TU 222 and any supplements thereto.

       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to providing a further



                                                                                  13
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 14 of 53




response to this Request on the grounds that it is vague and fails to define “disputes

in this case” or identify the documents sought with sufficient particularity. FED. R.

CIV. P. 34(b)(1)(A). Plaintiff has not clearly defined “disputes in this case” and has

not adequately answered discovery in this case. Trans Union objects to this Request

on the grounds that it is not limited to information relevant to this case and is not

proportional to the needs of the case. FED. R. CIV. P. 26(b)(1). It is not reasonably

limited in time or scope. Trans Union objects to this Request on the grounds that

requiring Trans Union to retrieve, assemble, and produce all responsive documents

imposes undue burden and expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans

Union objects to this Request on the grounds that it seeks confidential, proprietary,

and/or trade secret information of Trans Union and third parties. FED. R. CIV. P.

26(c).



REQUEST FOR PRODUCTION NO. 10: Any written testimony or a written
statement to any Congressional committee or subcommittee, any administrative
body, or any regulatory body, given within that preceding 10 years concerning or
mentioning the issue of mixed credit files or misattribution of credit data.

RESPONSE: Trans Union objects to this Request on the grounds that it is vague

and fails to identify the documents sought with sufficient particularity. FED. R. CIV.

P. 34(b)(1)(A). Plaintiff has not clearly defined what testimony and by whom this

Request is referring to. Trans Union objects to this Request on the grounds that it is


                                                                                   14
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 15 of 53




not limited to information relevant to this case and is not proportional to the needs

of the case. FED. R. CIV. P. 26(b)(1). It is not reasonably limited in time or scope.

Trans Union objects to this Request on the grounds that requiring Trans Union to

retrieve, assemble, and produce all responsive documents imposes undue burden

and expense on Trans Union. FED. R. CIV. P. 26(c)(1). The requested documents

can be obtained from some other source that is more convenient, less burdensome,

or less expensive. FED. R. CIV. P. 26(b)(2)(C), (c)(1).



REQUEST FOR PRODUCTION NO. 11: Any copy of any manual provided to
any Trans Union subscriber who received a consumer report concerning Plaintiff
during the preceding ten years, which is used to explain the layout and interpretation
of data transmission directly from your computer system to the computer of any
users. This request is limited to manuals concerning consumer reporting products
delivered by you to user who received the disputed information. These manuals are
commonly known as “Technical” manuals, “CPU to CPU” manuals or “System to
System’ manuals.

RESPONSE: Trans Union objects to this Request on the grounds that it is vague

and fails to define “any manual provided to any Trans Union subscriber” or who

might have provided the manual, and fails to identify the documents sought with

sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). Trans Union objects to this

Request on the grounds that it is not limited to information relevant to this case and

is not proportional to the needs of the case. FED. R. CIV. P. 26(b)(1). It is not

reasonably limited in time or scope. Trans Union objects to this Request on the


                                                                                   15
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 16 of 53




grounds that requiring Trans Union to retrieve, assemble, and produce all

responsive documents imposes undue burden and expense on Trans Union. FED. R.

CIV. P. 26(c)(1). Trans Union objects to this Request on the grounds that it seeks

confidential, proprietary, and/or trade secret information of Trans Union. FED. R.

CIV. P. 26(c).



REQUEST FOR PRODUCTION NO. 12: Any contract or agreement with any
contractor under which that contractor handled any portion of Plaintiff’s dispute.

RESPONSE: Trans Union objects to this Request on the grounds that it is vague

and fails to define “Plaintiff’s dispute” or identify the documents sought with

sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). Plaintiff has not clearly defined

“Plaintiff’s dispute” and has not adequately answered discovery in this case. Trans

Union objects to this Request on the grounds that it is not limited to information

relevant to this case and is not proportional to the needs of the case. FED. R. CIV. P.

26(b)(1). Trans Union objects to this Request on the grounds that it seeks

confidential, proprietary, and/or trade secret information of Trans Union and third

parties. FED. R. CIV. P. 26(c).




                                                                                     16
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 17 of 53




REQUEST FOR PRODUCTION NO. 13: An organizational chart of your
company.
RESPONSE: Trans Union objects to this Request on the grounds that it is not

limited to information relevant to this case and is not proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). It is not reasonably limited in scope. Trans Union

objects to this Request on the grounds that it seeks confidential, proprietary, and/or

trade secret information of Trans Union. FED. R. CIV. P. 26(c).



REQUEST FOR PRODUCTION NO. 14: Any web pages, brochures, pamphlets,
letter templates, email templates, or other forms of consumer advice which you
make available to consumers which contain the word "mixed."

RESPONSE: See Trans Union’s website www.transunion.com.

       Trans Union objects to providing a further response to this Request on the

grounds that it is vague and fails to define “or other forms of consumer advice” or

identify the documents sought with sufficient particularity. FED. R. CIV. P.

34(b)(1)(A). Trans Union objects to this Request on the grounds that it is not

limited to information relevant to this case and is not proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). It is not reasonably limited in time or scope.

Trans Union objects to this Request on the grounds that requiring Trans Union to

retrieve, assemble, and produce all responsive documents imposes undue burden

and expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this


                                                                                   17
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 18 of 53




Request on the grounds that it seeks confidential, proprietary, and/or trade secret

information of Trans Union. FED. R. CIV. P. 26(c).



REQUEST FOR PRODUCTION NO. 15: Any web pages, brochures, pamphlets,
letter templates, email templates, or other forms of consumer advice which you
make available to consumers which address the manner in which consumers should
handle the appearance of information in their consumer report or file which does
not belong to that consumer. This request is limited to information which has been
published or circulated by you within the preceding three years.
RESPONSE: See Trans Union’s website www.transunion.com.

       Trans Union objects to providing a further response to this Request on the

grounds that it is vague and fails to define “or other forms of consumer advice” or

identify the documents sought with sufficient particularity. FED. R. CIV. P.

34(b)(1)(A). Trans Union objects to this Request on the grounds that it is not

limited to information relevant to this case and is not proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). It is not reasonably limited in time or scope.

Trans Union objects to this Request on the grounds that requiring Trans Union to

retrieve, assemble, and produce all responsive documents imposes undue burden

and expense on Trans Union. FED. R. CIV. P. 26(c)(1).




                                                                                 18
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 19 of 53




REQUEST FOR PRODUCTION NO. 16: A complete copy of your financial
documents for each of the preceding three years prior to the filing of this action,
including Annual Income Statements; Annual Balance Sheets; Annual Profit and
Loss Statements; Tax returns; and Annual shareholder reports.

RESPONSE:         Trans     union      refers    Plaintiff    to    its    website:

https://investors.transunion.com/ where Plaintiff can review Trans Union’s

financial information.

       Trans Union has limited its search for documents and information to the

foregoing answer. Trans Union objects to providing a further response to this

Request on the grounds that it is vague and fails to define “financial documents” or

identify the documents sought with sufficient particularity. FED. R. CIV. P.

34(b)(1)(A). Trans Union objects to this Request on the grounds that it is not

limited to information relevant to this case and is not proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). It is not reasonably limited in time or scope.

Trans Union objects to this Request on the grounds that requiring Trans Union to

retrieve, assemble, and produce all responsive documents imposes undue burden

and expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this

Request on the grounds that it seeks confidential, proprietary, and/or trade secret

information of Trans Union. FED. R. CIV. P. 26(c).




                                                                                 19
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 20 of 53




REQUEST FOR PRODUCTION NO. 17: A print out from Data Viewer of
Plaintiff’s credit file as of the time of any inquiries into his consumer reports which
occurred within the preceding 10 years.

RESPONSE: See Trans Union’s documents produced and labeled TU 1 – TU 190,

TU 203 - TU 222 including any supplements thereto.

       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to providing a further

response to this Request on the grounds that it is vague and fails to define what

Plaintiff means by “Data Viewer” or identify the documents sought with sufficient

particularity. FED. R. CIV. P. 34(b)(1)(A). Trans Union objects to this Request on

the grounds that it is not limited to information relevant to this case and is not

proportional to the needs of the case. FED. R. CIV. P. 26(b)(1). It is not reasonably

limited in time or scope. Trans Union objects to this Request on the grounds that

requiring Trans Union to retrieve, assemble, and produce all responsive documents

imposes undue burden and expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans

Union objects to this Request on the grounds that it seeks confidential, proprietary,

and/or trade secret information of Trans Union. FED. R. CIV. P. 26(c).




                                                                                    20
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 21 of 53




REQUEST FOR PRODUCTION NO. 18: Any on-line combine log relating to
Plaintiff.
RESPONSE: Trans Union objects to this Request on the grounds that it is vague

and fails to define what Plaintiff means by “online combine log” or identify the

documents sought with sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). Trans

Union objects to this Request on the grounds that it is not limited to information

relevant to this case and is not proportional to the needs of the case. FED. R. CIV. P.

26(b)(1). It is not reasonably limited in time or scope. Trans Union objects to this

Request on the grounds that requiring Trans Union to retrieve, assemble, and

produce all responsive documents imposes undue burden and expense on Trans

Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this Request on the grounds

that it seeks confidential, proprietary, and/or trade secret information of Trans

Union. FED. R. CIV. P. 26(c).


REQUEST FOR PRODUCTION NO. 19: Any combine audit log relating to
Plaintiff as identified in the Lynn Romanowski deposition in the case of Gestl v.
Trans Union, LLC., Case 02-7598 in the Eastern District of PA on October 17, 2003.

RESPONSE: Trans Union objects to this Request on the grounds that it is vague

and fails to define what Plaintiff means by “combine audit log” or identify the

documents sought with sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). Trans

Union objects to this Request on the grounds that it is not limited to information


                                                                                    21
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 22 of 53




relevant to this case and is not proportional to the needs of the case. FED. R. CIV. P.

26(b)(1). It is not reasonably limited in time or scope. Trans Union objects to this

Request on the grounds that requiring Trans Union to retrieve, assemble, and

produce all responsive documents imposes undue burden and expense on Trans

Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this Request on the grounds

that it seeks confidential, proprietary, and/or trade secret information of Trans

Union. FED. R. CIV. P. 26(c).



REQUEST FOR PRODUCTION NO. 20: Business rules relating to the subject
selection procedure that were applied to any consumer reports prepared by you
concerning Plaintiff.

RESPONSE: Trans Union will produce relevant portions of its policies and

procedures upon entry of an appropriate protective order.

       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to providing a further

response to this Request on the grounds that it is vague and fails to define what

Plaintiff means by “business rules relating to the subject selection procedure” or

identify the documents sought with sufficient particularity. FED. R. CIV. P.



                                                                                    22
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 23 of 53




34(b)(1)(A). Trans Union objects to this Request on the grounds that it is not

limited to information relevant to this case and is not proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). Trans Union objects to this Request on the

grounds that requiring Trans Union to retrieve, assemble, and produce all

responsive documents imposes undue burden and expense on Trans Union. FED. R.

CIV. P. 26(c)(1). Trans Union objects to this Request on the grounds that it seeks

confidential, proprietary, and/or trade secret information of Trans Union and/or

third parties. FED. R. CIV. P. 26(c).



REQUEST FOR PRODUCTION NO. 21: A copy of the Metro Format for
Consumer Credit Reporting for any years in which Trans Union received data
concerning Plaintiff that is in dispute in this case. Please produce these guides in
their native PDF format as prepared by the CDIA.

RESPONSE: Trans Union objects to this Request on the grounds that it is not

limited to information relevant to this case and is not proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). The Metro Format has been largely out of the

use for several years. Trans Union objects to this Request on the grounds that

requiring Trans Union to retrieve, assemble, and produce all responsive documents

imposes undue burden and expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans

Union objects to this Request on the grounds that it seeks confidential, proprietary,




                                                                                  23
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 24 of 53




and/or trade secret information of a third party subject to a confidentiality

agreement. FED. R. CIV. P. 26(c).

REQUEST FOR PRODUCTION NO. 22: Terminal audit trails, billing
statements, input and output data relating to any access of Plaintiff’s consumer
report, for any of Trans Union's subscribers who have received Plaintiff’s consumer
report within the preceding ten years.

RESPONSE: The dates of all consumer reports furnished regarding Plaintiff and

the identities of the recipients of such reports are reflected on the documents

produced to Plaintiff. See Trans Union’s documents produced and labeled TU 1 –

TU 190, TU 203 - TU 222 and any supplements thereto.

       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to providing a further

response to this Request on the grounds that it is vague and fails to define what

Plaintiff means by “billing statements, input and output data” or identify the

documents sought with sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). Trans

Union objects to this Request on the grounds that it is not limited to information

relevant to this case and is not proportional to the needs of the case. FED. R. CIV. P.

26(b)(1). It is not reasonably limited in time or scope. Trans Union objects to this

Request on the grounds that requiring Trans Union to retrieve, assemble, and


                                                                                    24
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 25 of 53




produce all responsive documents imposes undue burden and expense on Trans

Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this Request on the grounds

that it seeks confidential, proprietary, and/or trade secret information of Trans

Union. FED. R. CIV. P. 26(c).



REQUEST FOR PRODUCTION NO. 23: Your business rules and any computer
code implementing those business rules, concerning the matching of data from a
furnisher to existing credit files.

RESPONSE: Trans Union will produce relevant portions of its policies and

procedures upon entry of an appropriate protective order.

       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to providing a further

response to this Request on the grounds that it is vague and fails to identify the

documents sought with sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). Trans

Union objects to this Request on the grounds that it is not limited to information

relevant to this case and is not proportional to the needs of the case. FED. R. CIV. P.

26(b)(1). It is not reasonably limited in time or scope. Trans Union objects to this

Request on the grounds that requiring Trans Union to retrieve, assemble, and



                                                                                    25
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 26 of 53




produce all responsive documents imposes undue burden and expense on Trans

Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this Request on the grounds

that it seeks confidential, proprietary, and/or trade secret information of Trans

Union. FED. R. CIV. P. 26(c).



REQUEST FOR PRODUCTION NO. 24: Your business rules and any computer
code implementing those business rules, concerning the subject selection process.

RESPONSE: Trans Union will produce relevant portions of its policies and

procedures upon entry of an appropriate protective order.

Trans Union has limited its search for documents and information to its consumer

operations documents during the time period of March 2015 to the date of the filing

of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint and relevant

to Trans Union’s defenses. Trans Union objects to providing a further response to

this Request on the grounds that it is vague and fails to identify the documents

sought with sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). Trans Union

objects to this Request on the grounds that it is not limited to information relevant

to this case and is not proportional to the needs of the case. FED. R. CIV. P. 26(b)(1).

It is not reasonably limited in time or scope. Trans Union objects to this Request on

the grounds that requiring Trans Union to retrieve, assemble, and produce all

responsive documents imposes undue burden and expense on Trans Union. FED. R.


                                                                                     26
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 27 of 53




CIV. P. 26(c)(1). Trans Union objects to this Request on the grounds that it seeks

confidential, proprietary, and/or trade secret information of Trans Union. FED. R.

CIV. P. 26(c).



REQUEST FOR PRODUCTION NO. 25: Any business rules describing the
matching algorithm applied to Plaintiff’s credit file or any report issued relating to
Plaintiff containing the data in dispute in this case. This request is limited to
algorithms that were used to prepare reports concerning Plaintiff in the preceding
ten years.

RESPONSE: Trans Union will produce relevant portions of its policies and

procedures upon entry of an appropriate protective order.

       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to providing a further

response to this Request on the grounds that it is vague and fails to identify the

documents sought with sufficient particularity. FED. R. CIV. P. 34(b)(1)(A).

Plaintiff has not clearly defined “data in dispute in this case” and has not adequately

answered discovery in this case. Trans Union objects to this Request on the grounds

that it is not limited to information relevant to this case and is not proportional to

the needs of the case. FED. R. CIV. P. 26(b)(1). It is not reasonably limited in time



                                                                                    27
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 28 of 53




or scope. Trans Union objects to this Request on the grounds that requiring Trans

Union to retrieve, assemble, and produce all responsive documents imposes undue

burden and expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans Union objects

to this Request on the grounds that it seeks confidential, proprietary, and/or trade

secret information of Trans Union. FED. R. CIV. P. 26(c).



REQUEST FOR PRODUCTION NO. 26: Any complaints (civil, regulatory,
Better Business Bureau, or administrative) served upon which involved claimed
cases of mismerged or mixed credit files. This request is limited to complaints
received by you within the preceding five years.
RESPONSE: Trans Union objects to this Request because it is not limited to

information related to the claims and defenses of this case and is not proportional

to the needs of the case. FED. R. CIV. P 26(b)(1). Requiring Trans Union to retrieve,

review, and identify all “complaints (civil, regulatory, Better Business Bureau, or

administrative) served upon which involved claimed cases of mismerged or mixed

credit files” served on Trans Union would impose undue burden and expense on

Trans Union, overwhelm Trans Union’s resources, and far outweigh any likely

benefit. Trans Union objects to this Request on the grounds that the information

requested can be obtained from some other source that is more convenient, less

burdensome, or less expensive, such as publicly available or government sources.

FED. R. CIV. P. 26(b)(2)(C), (c)(1). Trans Union objects to this Request on the


                                                                                  28
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 29 of 53




grounds that it is unreasonably cumulative or duplicative. FED. R. CIV. P.

26(b)(2)(C), (c)(1). Trans Union objects to providing a further response to this

Request on the grounds that it is vague and fails to define what Plaintiff means by

“mismerged or mixed,” whom the item might have been “served upon,” or identify

the documents sought with sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). It

is not reasonably limited in time or scope. Trans Union objects to this Request on

the grounds that it seeks confidential, proprietary, and/or trade secret information

of Trans Union and/or third parties. FED. R. CIV. P. 26(c).



REQUEST FOR PRODUCTION NO. 27: Any judgments, final orders, or
settlements (civil, regulatory, or administrative) relating to any complaints served
upon which involved cases of mismerged or mixed credit files. This request is
limited to judgments, orders and settlements entered within the preceding five
years.
RESPONSE: Trans Union objects to this Request because it is not limited to

information related to the claims and defenses of this case and is not proportional

to the needs of the case. FED. R. CIV. P 26(b)(1). Requiring Trans Union to retrieve,

review, and identify all “complaints (civil, regulatory, Better Business Bureau, or

administrative) served upon which involved claimed cases of mismerged or mixed

credit files” served on Trans Union would impose undue burden and expense on

Trans Union, overwhelm Trans Union’s resources, and far outweigh any likely

benefit. Trans Union objects to this Request on the grounds that the information

                                                                                  29
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 30 of 53




requested can be obtained from some other source that is more convenient, less

burdensome, or less expensive, such as publicly available or government sources.

FED. R. CIV. P. 26(b)(2)(C), (c)(1). Trans Union objects to this Request on the

grounds that it is unreasonably cumulative or duplicative. FED. R. CIV. P.

26(b)(2)(C), (c)(1). Trans Union objects to this Request on the grounds that it is

vague and fails to define what Plaintiff means by “mismerged or mixed,” whom the

item might have been “served upon,” or identify the documents sought with

sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). It is not reasonably limited in

time or scope. Trans Union objects to this Request on the grounds that it seeks

confidential, proprietary, and/or trade secret information of Trans Union and/or

third parties. FED. R. CIV. P. 26(c).



REQUEST FOR PRODUCTION NO. 28: Any manuals, bulletins, or instructions
for remedying or otherwise rendering accurate, mismerged or mixed credit reports
within your systems.

RESPONSE: Trans Union will produce relevant portions of its policies and

procedures upon entry of an appropriate protective order.

       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint



                                                                                    30
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 31 of 53




and relevant to Trans Union’s defenses. Trans Union objects to this Request on the

grounds that it is not limited to information relevant to this case and is not

proportional to the needs of the case. FED. R. CIV. P. 26(b)(1). This Request is vague

and fails to define what Plaintiff means by “mismerged or mixed” or identify the

documents sought with sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). It is

not reasonably limited in time or scope. Trans Union objects to this Request on the

grounds that requiring Trans Union to retrieve, assemble, and produce all

responsive documents imposes undue burden and expense on Trans Union. FED. R.

CIV. P. 26(c)(1). Trans Union objects to this Request on the grounds that it seeks

confidential, proprietary, and/or trade secret information of Trans Union. FED. R.

CIV. P. 26(c).



REQUEST FOR PRODUCTION NO. 29: Any position papers, memorandum,
or internal assessments addressing the prevalence of mismerged or mixed credit
reports within your consumer reporting systems.

RESPONSE: Trans Union refers Plaintiff to its documents produced and labeled

TU 223 – TU 225.

       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint



                                                                                    31
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 32 of 53




and relevant to Trans Union’s defenses. Trans Union objects to providing a further

response to this Request on the grounds that it is vague and fails to define what

Plaintiff means by “mismerged or mixed” or identify the documents sought with

sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). Trans Union objects to this

Request on the grounds that it is not limited to information relevant to this case and

is not proportional to the needs of the case. FED. R. CIV. P. 26(b)(1). It is not

reasonably limited in time or scope. Trans Union objects to this Request on the

grounds that requiring Trans Union to retrieve, assemble, and produce all

responsive documents imposes undue burden and expense on Trans Union. FED. R.

CIV. P. 26(c)(1). Trans Union objects to this Request on the grounds that it seeks

confidential, proprietary, and/or trade secret information of Trans Union. FED. R.

CIV. P. 26(c). Trans Union objects to this Request on the grounds that “any position

papers, memorandum, or internal assessments” encompasses information protected

by the attorney-client, work product, common interest/joint defense, and self-

critical analysis privileges. FED. R. EVID. 502; FED. R. CIV. P. 26(b).




                                                                                   32
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 33 of 53




REQUEST FOR PRODUCTION NO. 30: Any study, analysis, memo or other
document describing the prevalence of common names and efforts by you to reduce
the possibility that credit items will be incorrectly attributed to the wrong individual.
This request is limited to reports written since your 1992 consent decree entered in
the Northern District of Illinois.

RESPONSE: Trans Union objects to this Request on the grounds that it is vague

and fails to define what Plaintiff means by “common names” or identify the

documents sought with sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). Trans

Union objects to this Request on the grounds that it is not limited to information

relevant to this case and is not proportional to the needs of the case. FED. R. CIV. P.

26(b)(1). It is not reasonably limited in time or scope. Trans Union objects to this

Request on the grounds that requiring Trans Union to retrieve, assemble, and

produce all responsive documents imposes undue burden and expense on Trans

Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this Request on the grounds

that it seeks confidential, proprietary, and/or trade secret information of Trans

Union. FED. R. CIV. P. 26(c). Trans Union objects to this Request on the grounds

that “any study, analysis, memo or other document” encompasses information

protected by the attorney-client, work product, common interest/joint defense, and

self-critical analysis privileges. FED. R. EVID. 502; FED. R. CIV. P. 26(b).




                                                                                      33
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 34 of 53




REQUEST FOR PRODUCTION NO. 31: Any manuals, memoranda, bulletins
or other documents available to or reviewed by any of Trans Unions employees,
agents, or contractors who handled any of Plaintiff’s credit disputes, concerning
reinvestigation or requirements of 15 U.S.C. § 1681i.

RESPONSE: Trans Union will produce relevant portions of its policy and

procedures upon entry of an appropriate protective order.

       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to providing a further

response to this Request on the grounds that it is vague and fails to define what

Plaintiff means by “other documents available” or identify the documents sought

with sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). Trans Union objects to

this Request on the grounds that it is not limited to information relevant to this case

and is not proportional to the needs of the case. FED. R. CIV. P. 26(b)(1). It is not

reasonably limited in time or scope. Trans Union objects to this Request on the

grounds that requiring Trans Union to retrieve, assemble, and produce all

responsive documents imposes undue burden and expense on Trans Union. FED. R.

CIV. P. 26(c)(1). Trans Union objects to this Request on the grounds that “any

study, analysis, memo or other document” encompasses information protected by




                                                                                    34
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 35 of 53




the attorney-client, work product, common interest/joint defense, and self-critical

analysis privileges. FED. R. EVID. 502; FED. R. CIV. P. 26(b).



REQUEST FOR PRODUCTION NO. 32: Any manuals, memoranda, bulletins
or other documents describing the procedures used to prepare any report issued by
Trans Union concerning Plaintiff during the preceding five years.

RESPONSE: Trans Union objects to this Request on the grounds that it is vague

and fails to define what Plaintiff means by “procedures used to prepare any report”

or identify the documents sought with sufficient particularity. FED. R. CIV. P.

34(b)(1)(A). Trans Union objects to this Request on the grounds that it is not

limited to information relevant to this case and is not proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). It is not reasonably limited in time or scope.

Trans Union objects to this Request on the grounds that requiring Trans Union to

retrieve, assemble, and produce all responsive documents imposes undue burden

and expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this

Request on the grounds that it seeks confidential, proprietary, and/or trade secret

information of Trans Union. FED. R. CIV. P. 26(c). Trans Union objects to this

Request on the grounds that “Any manuals, memoranda, bulletins or other

documents” encompasses information protected by the attorney-client, work




                                                                                 35
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 36 of 53




product, common interest/joint defense, and self-critical analysis privileges. FED.

R. EVID. 502; FED. R. CIV. P. 26(b).



REQUEST FOR PRODUCTION NO. 33: Any studies, audits, reports or
evaluations of your procedures used to prepare any report issued by Trans Union
concerning Plaintiff during the preceding five years.

RESPONSE: Trans Union objects to this Request on the grounds that it is vague

and fails to define what Plaintiff means by “procedures used to prepare any report”

or identify the documents sought with sufficient particularity. FED. R. CIV. P.

34(b)(1)(A). Trans Union objects to this Request on the grounds that it is not

limited to information relevant to this case and is not proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). It is not reasonably limited in time or scope.

Trans Union objects to this Request on the grounds that requiring Trans Union to

retrieve, assemble, and produce all responsive documents imposes undue burden

and expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this

Request on the grounds that it seeks confidential, proprietary, and/or trade secret

information of Trans Union. FED. R. CIV. P. 26(c). Trans Union objects to this

Request on the grounds that “Any studies, audits, reports or evaluations”

encompasses information protected by the attorney-client, work product, common




                                                                                  36
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 37 of 53




interest/joint defense, and self-critical analysis privileges. FED. R. EVID. 502; FED.

R. CIV. P. 26(b).



REQUEST FOR PRODUCTION NO. 34: Any studies, audits, reports or
evaluations of your procedures used to prepare any report issued by Trans Union
concerning Plaintiff during the preceding five years.

RESPONSE: Trans Union objects to this Request on the grounds that it is vague

and fails to define what Plaintiff means by “procedures used to prepare any report”

or identify the documents sought with sufficient particularity. FED. R. CIV. P.

34(b)(1)(A). Trans Union objects to this Request on the grounds that it is not

limited to information relevant to this case and is not proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). It is not reasonably limited in time or scope.

Trans Union objects to this Request on the grounds that requiring Trans Union to

retrieve, assemble, and produce all responsive documents imposes undue burden

and expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this

Request on the grounds that it seeks confidential, proprietary, and/or trade secret

information of Trans Union. FED. R. CIV. P. 26(c). Trans Union objects to this

Request on the grounds that “Any studies, audits, reports or evaluations”

encompasses information protected by the attorney-client, work product, common




                                                                                   37
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 38 of 53




interest/joint defense, and self-critical analysis privileges. FED. R. EVID. 502; FED.

R. CIV. P. 26(b).



REQUEST FOR PRODUCTION NO. 35: Your budget for handling credit
reporting disputes during each of the preceding five years along with any analysis
of the per dispute or per consumer cost of handling disputes.

RESPONSE: Trans Union objects to this Request on the grounds that it is vague

and fails to define what Plaintiff means by “budget for handling credit reporting

disputes” or identify the documents sought with sufficient particularity. FED. R.

CIV. P. 34(b)(1)(A). Trans Union objects to this Request on the grounds that it is

not limited to information relevant to this case and is not proportional to the needs

of the case. FED. R. CIV. P. 26(b)(1). “Budget[s] for handling credit reporting

disputes during each of the preceding five years” have no bearing on the claims or

defenses in this case. It is not reasonably limited in time or scope. Trans Union

objects to this Request on the grounds that requiring Trans Union to retrieve,

assemble, and produce all responsive documents imposes undue burden and

expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this

Request on the grounds that it seeks confidential, proprietary, and/or trade secret

information of Trans Union. FED. R. CIV. P. 26(c).




                                                                                   38
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 39 of 53




REQUEST FOR PRODUCTION NO. 36: Your annual budget for litigation and
settlement of cases involving claims under the Fair Credit Reporting Act, 15 U.S.C.
§ 1681i or your activities as a consumer reporting agency.

RESPONSE: Trans Union objects to this Request on the grounds that it is vague

and fails to define what Plaintiff means by “annual budget for litigation and

settlement of cases involving claims under the Fair Credit Reporting Act, 15 U.S.C.

§ 1681i or your activities as a consumer reporting agency” or identify the documents

sought with sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). Trans Union

objects to this Request on the grounds that it is not limited to information relevant

to this case and is not proportional to the needs of the case. FED. R. CIV. P. 26(b)(1).

“Annual budget for litigation and settlement of cases” has no bearing on the claims

or defenses in this case. It is not reasonably limited in time or scope. Trans Union

objects to this Request on the grounds that requiring Trans Union to retrieve,

assemble, and produce all responsive documents imposes undue burden and

expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this

Request on the grounds that it seeks confidential, proprietary, and/or trade secret

information of Trans Union. FED. R. CIV. P. 26(c).




                                                                                     39
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 40 of 53




REQUEST FOR PRODUCTION NO. 37: Employee records for anyone
performing reinvestigations of any credit information relating to Plaintiff or any
personal identifiers associated with Plaintiff. This request is limited to performance
materials, discipline based upon performance, and compensation. Excluded from
this request are any medical or other financial information unrelated to
performance.

RESPONSE: Trans Union objects to this Request on the grounds that it is vague

and fails to define what Plaintiff means by “Employee records … limited to

performance materials, discipline based upon performance, and compensation” or

identify the documents sought with sufficient particularity. FED. R. CIV. P.

34(b)(1)(A). Trans Union objects to this Request on the grounds that it is not

limited to information relevant to this case and is not proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). “Employee records … limited to performance

materials, discipline based upon performance, and compensation” have no bearing

on the claims or defenses in this case and are not reasonably limited in time or

scope. Trans Union objects to this Request on the grounds that requiring Trans

Union to retrieve, assemble, and produce all responsive documents imposes undue

burden and expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans Union objects

to this Request on the grounds that it seeks confidential, proprietary, and/or trade

secret information of Trans Union, third parties and/or Trans Unions’ employees.

FED. R. CIV. P. 26(c).




                                                                                   40
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 41 of 53




REQUEST FOR PRODUCTION NO. 38: Any manuals, bulletins or notices
provided to furnishers of disputed information, describing their contractual or
statutory duties relating to the reinvestigation of inaccurate or incomplete credit
information.

RESPONSE: Trans Union refers Plaintiff to its documents produced and labeled

TU 223 – TU 225 and any supplements thereto.

REQUEST FOR PRODUCTION NO. 39: Any document which instructs your
employees in how to determine whether a disputed credit item is accurate,
verifiable, or objectively truthful.

RESPONSE: Trans Union will produce relevant portions of its policies and

procedures upon entry of an appropriate protective order.

       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to providing a broader

response on the grounds to this Request on the grounds that it is vague and fails to

define what Plaintiff means by “accurate, verifiable, or objectively” or identify the

documents sought with sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). Trans

Union objects to this Request on the grounds that it is not limited to information

relevant to this case and is not proportional to the needs of the case. FED. R. CIV. P.

26(b)(1). This Request is not reasonably limited in time or scope. Trans Union

objects to this Request on the grounds that requiring Trans Union to retrieve,


                                                                                    41
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 42 of 53




assemble, and produce all responsive documents imposes undue burden and

expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this

Request on the grounds that it seeks confidential, proprietary, and/or trade secret

information of Trans Union. FED. R. CIV. P. 26(c).



REQUEST FOR PRODUCTION NO. 40: Any document explaining the meaning
of any abbreviations, codes, shorthand, or notations contained in any documents
produced by you.

RESPONSE: Trans Union objects to this Request on the grounds that it is not

limited to information relevant to this case and is not proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). This request is not reasonably limited in time or

scope. Trans Union objects to this Request on the grounds that requiring Trans

Union to retrieve, assemble, and produce all responsive documents imposes undue

burden and expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans Union objects

to this Request on the grounds that it seeks confidential, proprietary, and/or trade

secret information of Trans Union. FED. R. CIV. P. 26(c). Trans Union objects to

this Request on the grounds that “any document” encompasses information

protected by the attorney-client, work product, common interest/joint defense, and

self-critical analysis privileges. FED. R. EVID. 502; FED. R. CIV. P. 26(b).




                                                                                  42
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 43 of 53




REQUEST FOR PRODUCTION NO. 41: Transcripts of any deposition given by
any individual identified by Trans Union in its disclosures given pursuant to Rule
26(a) concerning any of the policies, procedures and practices which you anticipate
will be the subject of testimony in this action by any of your witnesses.

RESPONSE: Trans Union objects to this Request on the grounds that it is vague

and fails to define what Plaintiff means by “which you anticipate will be the subject

of testimony in this action by any of your witnesses” or identify the documents

sought with sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). Trans Union

objects to this Request on the grounds that it is not limited to information relevant

to this case and is not proportional to the needs of the case. FED. R. CIV. P. 26(b)(1).

Trans Union objects to this Request on the grounds that requiring Trans Union to

retrieve, assemble, and produce all responsive documents imposes undue burden

and expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this

Request on the grounds that it seeks confidential, proprietary, and/or trade secret

information of Trans Union. FED. R. CIV. P. 26(c). Identifying what Defendant

anticipates will be the subject of testimony in this action from any of its witnesses

encompasses information protected by the work product privilege. FED. R. EVID.

502; FED. R. CIV. P. 26(b).




                                                                                     43
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 44 of 53




REQUEST FOR PRODUCTION NO. 42: Any joint defense agreement between
you and any other defendant in this action concerning this suit.
RESPONSE: Defendant is presently unaware of any document responsive to this

Request “concerning this suit.” A broader joint defense agreement may exist

between the Defendants.

       Trans Union has limited its response to the foregoing answer. Trans Union

objects to providing a broader response on the grounds that it is not limited to

information relevant to this case and is not proportional to the needs of the case.

FED. R. CIV. P. 26(b)(1). A “joint defense agreement” with former defendants has

no bearing on the claims or defenses in this case. Trans Union objects to this

Request on the grounds that it seeks confidential, proprietary, and/or trade secret

information of Trans Union and third parties. FED. R. CIV. P. 26(c). Any joint

defense agreement is protected by the attorney-client, work product, and common

interest/joint defense privileges. FED. R. EVID. 502; FED. R. CIV. P. 26(b).



REQUEST FOR PRODUCTION NO. 43: Any and all correspondence,
documents or other recordings with Plaintiff or other defendant in this action
concerning this suit.

RESPONSE: Trans Union refers Plaintiff to Trans Union’s documents produced

and labeled TU 1 – TU 190, TU 203 - TU 222 and any supplements thereto.




                                                                                44
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 45 of 53




       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to providing a broader

response on the grounds that it is not limited to information relevant to this case and

is not proportional to the needs of the case. FED. R. CIV. P. 26(b)(1). Trans Union

objects to this Request on the grounds that requiring Trans Union to retrieve,

assemble, and produce all responsive documents imposes undue burden and

expense on Trans Union. FED. R. CIV. P. 26(c)(1). Trans Union objects to this

Request on the grounds that “Any and all correspondence, documents or other

recordings … or other defendant” encompasses information protected by the

attorney-client, work product, common interest/joint defense privileges. FED. R.

EVID. 502; FED. R. CIV. P. 26(b).



REQUEST FOR PRODUCTION NO. 44: All policies, procedures and practices
that which you anticipate will be the subject of testimony at trial.
RESPONSE: Trans Union will produce relevant portions of its policies and

procedures upon entry of an appropriate protective order. Defendant will also

identify its trial exhibits and witnesses in accordance with the Federal Rules of Civil

Procedure, Local Rules, and the Court’s scheduling order.


                                                                                    45
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 46 of 53




       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to providing a further

response to this Request on the grounds that it is vague and fails to define what

Plaintiff means by “which you anticipate will be the subject of testimony at trial”

or identify the documents sought with sufficient particularity. FED. R. CIV. P.

34(b)(1)(A). Trans Union objects to this Request on the grounds that it seeks

confidential, proprietary, and/or trade secret information of Trans Union. FED. R.

CIV. P. 26(c). Identifying what Defendant anticipates will be the subject of

testimony at trial encompasses information protected by the work product privilege.

FED. R. EVID. 502; FED. R. CIV. P. 26(b).



REQUEST FOR PRODUCTION NO. 45: Any written document describing any
policy, procedure, practice or training which you anticipate will be the subject of
testimony at trial.

RESPONSE: Trans Union will produce relevant portions of its policies and

procedures upon entry of an appropriate protective order. Defendant will also

identify its trial exhibits and witnesses in accordance with the Federal Rules of Civil

Procedure, Local Rules, and the Court’s scheduling order.



                                                                                    46
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 47 of 53




       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to providing a further

response to this Request on the grounds that it is vague and fails to define what

Plaintiff means by “which you anticipate will be the subject of testimony at trial”

or identify the documents sought with sufficient particularity. FED. R. CIV. P.

34(b)(1)(A). Trans Union objects to this Request on the grounds that it seeks

confidential, proprietary, and/or trade secret information of Trans Union. FED. R.

CIV. P. 26(c). Identifying what Defendant anticipates will be the subject of

testimony at trial encompasses information protected by the work product privilege.

FED. R. EVID. 502; FED. R. CIV. P. 26(b). Furthermore, “any written document”

encompasses information protected by the attorney-client, work product, common

interest/joint defense, and self-critical analysis privileges. FED. R. EVID. 502; FED.

R. CIV. P. 26(b).




                                                                                   47
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 48 of 53




REQUEST FOR PRODUCTION NO. 46: A copy of every screen shot which
your computer systems are capable of producing concerning Plaintiff or the
disputed information.

RESPONSE: Trans Union refers Plaintiff to Trans Union’s documents produced

and labeled TU 1 – TU 190, TU 203 - TU 222 and any supplements thereto.

Trans Union has limited its search for documents and information to its consumer

operations documents during the time period of March 2015 to the date of the filing

of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint and relevant

to Trans Union’s defenses. Trans Union objects to providing a broader response on

the grounds that it is vague and fails to define what Plaintiff means by “screen shot”

and “disputed information” or identify the documents sought with sufficient

particularity. FED. R. CIV. P. 34(b)(1)(A). Trans Union objects to this Request on

the grounds that it is not limited to information relevant to this case and is not

proportional to the needs of the case. FED. R. CIV. P. 26(b)(1). This Request is not

reasonably limited in time or scope. Trans Union objects to this Request on the

grounds that requiring Trans Union to retrieve, assemble, and produce all

responsive documents imposes undue burden and expense on Trans Union. FED. R.

CIV. P. 26(c)(1). Trans Union objects to this Request on the grounds that it seeks

confidential, proprietary, and/or trade secret information of Trans Union. FED. R.

CIV. P. 26(c).



                                                                                   48
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 49 of 53




REQUEST FOR PRODUCTION NO. 47: All reports, work papers, notes, and
documents in the file of any expert witness who may testify on your behalf.
RESPONSE: Trans Union will identify its expert witnesses and trial exhibits in

accordance with the Federal rules of Civil Procedure, the Local Rules, and the

Court’s scheduling order.

       Trans Union objects to this Request on the grounds that it is vague and fails

to identify the documents sought with sufficient particularity. FED. R. CIV. P.

34(b)(1)(A). Trans Union objects to this Request on the grounds that it is not

limited to information relevant to this case and is not proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). Trans Union objects to this Request on the

grounds that it encompasses information protected by the work product privilege.

FED. R. CIV. P. 26(b).



REQUEST FOR PRODUCTION NO. 48: Any document identified in your Rule
26 disclosures or which you may produce at trial.
RESPONSE: Trans Union will identify its expert witnesses and trial exhibits in

accordance with the Federal rules of Civil Procedure, the Local Rules, and the

Court’s scheduling order. Answering further, Trans Union refers Plaintiff to its

document produced and labeled TU 1 – TU 190, TU 203 - TU 225 and any




                                                                                 49
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 50 of 53




supplements thereto. Trans Union will produce relevant portions of its policies and

procedures upon entry of an appropriate protective order.

       Trans Union objects to this Request on the grounds that it seeks confidential,

proprietary, and/or trade secret information of Trans Union. FED. R. CIV. P. 26(c).

Identifying what Defendant may produce at trial encompasses information

protected by the work product privilege. FED. R. CIV. P. 26(b).



REQUEST FOR PRODUCTION NO. 49: Any contract of employment or job
description for any expert witness who is expected to testify on your behalf.

RESPONSE: Trans Union will identify its expert witnesses in accordance with the

Federal rules of Civil Procedure, the Local Rules, and the Court’s scheduling order.

       Trans Union objects to this Request on the grounds that it is not limited to a

  relevant time or scope and could encompass other engagements. FED. R. CIV. P.

 34(b)(1)(A). Furthermore, this request is unduly burdensome to the extent it seeks

to impose a different or additional burden on Trans Union with regard to expert

  reports than is imposed by the Federal Rules of Civil Procedure. FED. R. CIV. P.

 26(b)(1). Trans Union objects to this Request on the grounds that it seeks expert

materials and communications protected by the work product privilege. FED. R.

CIV. P. 26(b)(3)-(4).




                                                                                  50
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 51 of 53




REQUEST FOR PRODUCTION NO. 50: All personal identifiers provided in the
request and data Trans Union sold and/or transmitted in response about the Plaintiff
during the past 10 years to any credit monitoring service, credit repair service, or
credit reseller, including but not limited to the following:
A. Credit Wise for Capital One,
B. Free Scores and More,
C. Trans Union Interactive,
D. Turbo Tax Credit Monitoring (Intuit, Inc.),
E. Credit Score by Credit Journey for Chase Bank, NA,
F. Credit Unlimited,
G. Family Credit Counseling Service, Inc.,
H. SettlementOne Credit Corporation,
I. Corelogic Credco, LLC,
J. CBC Innovis, Inc.,
K. Factual Data,
L. Experian Credit Monitoring,
M. Equifax Mortgage Service, and,
N. Trans Union Rental Screening.

RESPONSE: Trans Union refers Plaintiff to Trans Union’s documents produced

and labeled TU 1 – TU 190, TU 203 - TU 222 and any supplements thereto.

       Trans Union has limited its search for documents and information to its

consumer operations documents during the time period of March 2015 to the date

of the filing of this lawsuit, and subject matter as alleged in Plaintiff’s Complaint

and relevant to Trans Union’s defenses. Trans Union objects to providing a broader

response on the grounds that this is a request for a narrative response or list of

information that is not permitted by Rule 34. This Request is vague and fails to

define what Plaintiff means by “personal identifiers” or identify the information

sought with sufficient particularity. FED. R. CIV. P. 34(b)(1)(A). Trans Union


                                                                                  51
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 52 of 53




objects to this Request on the grounds that it is not limited to information relevant

to this case and is not proportional to the needs of the case. FED. R. CIV. P. 26(b)(1).

“Credit monitoring service, credit repair service, or credit reseller” have no bearing

on the claims or defenses in this case. It is not reasonably limited in time or scope.

Trans Union objects to this Request on the grounds that requiring Trans Union to

retrieve, assemble, and produce all responsive documents imposes undue burden

and expense on Trans Union. FED. R. CIV. P. 26(c)(1).

                                          Respectfully submitted,

                                          /s/ Michael Merar
                                          Michael Merar
                                          Georgia Bar No. 966038
                                          mmerar@qslwm.com
                                          QUILLING, SELANDER, LOWNDS,
                                          WINSLETT & MOSER, P.C.
                                          6900 N. Dallas Parkway, Suite 800
                                          Plano, Texas 75024
                                          (214) 560-5443
                                          (214) 871-2111
                                          and
                                          Michael A. Arndt
                                          Georgia Bar No. 836284
                                          marndt@hpylaw.com
                                          HAWKINS PARNELL & YOUNG, LLP
                                          303 Peachtree Street NE, Suite 4000
                                          Atlanta, GA 30308
                                          (404) 614-7629
                                          (404) 614-7500
                                          Counsel for Trans Union LLC



                                                                                     52
4519317.3
      Case 1:20-cv-00757-ELR Document 79-2 Filed 10/06/20 Page 53 of 53




                         CERTIFICATE OF SERVICE

       I hereby certify on August 21st, 2020, electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following counsel of record:

 Joseph P. McClelland, III
 joseph@jacksonlaws.com
 Joseph P. McClelland, LLC
 Law Firm of Joseph P. McClelland,
 LLC
 545 N. McDonough Street, Suite 210
 Decatur, GA 30030
 (404) 725-0930
 and
 Ian B. Lyngklip
 ian@consumerlawyers.com
 Lyngklip & Associates, Consumer Law
 Center, PLC
 24500 Northwestern Highway
 Southfield, MI 48075
 (248) 208-8864
 and
 Sylvia Bolos
 sylviab@consumerlawyers.com
 Lyngklip & Associates
 418 N. Main Street, Suite 200
 Royal Oak, MI 49067
 (248) 208-8864
 Counsel for Plaintiffs


                                       /s/ Michael Merar
                                       MICHAEL MERAR




                                                                             53
4519317.3
